
	
		II
		111th CONGRESS
		2d Session
		S. 3105
		IN THE SENATE OF THE UNITED STATES
		
			March 11, 2010
			Mr. Wyden introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To expand the scope of the definition of airport planning
		  to include waste management planning.
	
	
		1.Solid waste recycling
			 plans
			(a)Airport
			 planningSection 47102(5) of title 49, United States Code, is
			 amended to read as follows:
				
					(5)airport
				planning—
						(A)has the meaning
				given the term planning in regulations prescribed by the
				Secretary; and
						(B)includes—
							(i)integrated
				airport system planning; and
							(ii)a plan for
				recycling and minimizing the generation of airport solid waste, in accordance
				with applicable State and local recycling laws, including the cost of a waste
				audit.
							.
			(b)Master
			 planSection 47106(a) of title 49, United States Code, is
			 amended—
				(1)in paragraph (4),
			 by striking and at the end;
				(2)in paragraph (5),
			 by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(6)if the project is
				for an airport that has an airport master plan, the master plan
				addresses—
							(A)the feasibility
				of solid waste recycling at the airport;
							(B)minimizing the
				generation of solid waste at the airport;
							(C)operation and
				maintenance requirements;
							(D)the review of
				waste management contracts;
							(E)the potential for
				cost savings or the generation of revenue; and
							(F)training and
				education
				requirements.
							.
				
